Citation Nr: 9901582	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post-operative priapism repair with impotency.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to an increased 
(compensable) evaluation for status post-operative priapism 
repair with impotency.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for a 
psychiatric disability on a secondary basis by correspondence 
dated in March 1996.  The veterans representation correctly 
stated in the informal brief presentation that the issue of 
secondary service connection has not been fully developed at 
the RO.  As there has thus far been no adjudication of this 
issue, the Board has no jurisdiction at this time.  It also 
appears that the RO terminated the veterans special monthly 
compensation for loss of use of a creative organ.  The 
veteran submitted a notice of disagreement but no statement 
of the case has been issued.  That issue will be addressed in 
the REMAND section which follows the ORDER section in this 
Board decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
disability is worse than currently evaluated.  Specifically, 
he maintains that he has painful and unsatisfactory erections 
as a result of surgery and an increased evaluation is 
warranted.  His representative has joined in these 
contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an increased 
(compensable) evaluation for status post-operative priapism 
repair with impotency.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2. The veterans disability is manifested by painful 
erections, without evidence of penile deformity.


CONCLUSION OF LAW

A compensable evaluation for status post-operative priapism 
repair with impotency is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.31, 4.40, 4.115b, Diagnostic Code (DC) 7599-7522 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).  Finally, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In that respect, the RO 
determined that the veterans priapism surgery and impotency 
to be analogous to penile deformity with loss of erectile 
power under DC 7522.  The Board will also consider DCs 7520 
and 7521 based on removal of half or more of penis and 
removal of glans.

Under DC 7520, a 30 percent evaluation is warranted for 
removal of half or more of the penis; under DC 7521, a 20 
percent evaluation may be assigned for removal of the glans.  
In either case, both may also be rated as voiding 
dysfunction.  Further, a 20 percent evaluation is warranted 
for a deformity of the penis with loss of erectile power 
under DC 7522.  

Historically, in May 1994, after being hospitalized for a 
psychiatric disorder, the veteran was discharged on 
Trazodone.  In late June 1994, the dosage was increased and 
he experienced two episodes of priapism, apparently a known 
side effect of the medication, which resolved spontaneously.  
However, in July 1994, he was hospitalized with a three day 
history of painful erection.  Needle decompression was 
unsuccessful and the veteran underwent a bilateral saphenous 
vein to corpora cavernosum decompression fistula in order to 
resolve the problem.  By rating decision dated in December 
1995, compensation as if the disorder was service connection 
was granted under the provisions of 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 for priapism with impotency and a 
noncompensable evaluation was assigned.  In August 1996, he 
underwent the placement of an inflatable penile prosthesis. 

In a VA examination report dated in January 1996 (prior to 
the time of the penile prosthesis placement), the veteran 
reported that he had penile bypass surgery with veins 
harvested from his inner thighs on both sides.  Since the 
surgery, he had not been able to obtain any form of erection.  
Physical examination revealed no loss of the penis, per se.  
There were two scars present on the inner thighs, and 
difficult to visualize, remote, well healed scars on the 
dorsal surface of the penis.  The veteran related that he had 
no erectile power and was impotent.  There was no penile 
deformity.  The final diagnosis was erectile dysfunction, by 
history, secondary to corrective surgery for priapism.

In the most recent VA examination report dated in March 1997 
(post penile prosthesis), the veteran reported that the 
prosthesis was inflatable by him but the erections were 
somewhat unsatisfactory.  Physical examination revealed 
normal male escutcheon.  The inflatable penile prosthesis was 
excellently placed but provided a somewhat shortening of his 
penis and testes.  He gave a history of having pain with his 
erections.  The rest of the examination was essentially 
benign and he was noted to have been circumcised at birth.  
He denied ejaculation and his bulbocavernosus and 
genitofemoral reflexes were intact.  The clinical impression 
was painful erection and ejaculatory disturbance secondary to 
surgery.  In a May 1997 addendum, the examiner reported that 
the veterans ejaculation was preserved but the sperm count 
was decreased.

The degree of impairment resulting from a disability is a 
factual determination with the Boards primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for 
status post-operative priapism repair with impotency is 
warranted.  

Under the criteria of DC 7522, two distinct elements are 
required for a compensable rating: the veteran must have a 
penile deformity and the loss of erectile power.  In this 
case, the clinical findings do not show that the veteran has 
a penile deformity.  Specifically, the January 1996 VA 
examination report specifically noted that there was no 
deformity present.  In addition, the most recent VA 
examination reported normal male escutcheon and an 
essentially benign physical examination.  Although the Board 
notes that the recent examination report indicated that the 
veterans penile prosthesis caused somewhat of a shortening 
of the penis and testes, the Board concludes that a shortened 
penis, in and of itself, does not rise to the level of a 
deformity as anticipated by the regulations.  Moreover, while 
the veteran reported painful erections, suggesting at least 
some loss of erectile power, his ejaculation was preserved 
and he was able to provide a semen sample for laboratory 
testing. Therefore, under the circumstances in this case, the 
evidence does not support the assignment of compensable 
rating for status post operative priapism repair with 
impotence under DC 7522.  Finally, because the medical 
evidence does not indicate that the veteran had removal or 
half or more of the penis, nor is there evidence of glans 
removal, the Board finds that a compensable evaluation is not 
warranted under DC 7520 or DC 7521.  

The Board has considered the veterans written statements 
that his penile dysfunction is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to an increased (compensable) evaluation for 
status post-operative priapism repair with impotency is 
denied.


REMAND

The record reveals that the appellant was initially awarded 
special monthly compensation pursuant to the provisions of 
38 U.S.C.A. § 1114(k), based on the loss of use of a creative 
organ.  This award was apparently terminated when the penile 
prosthesis was implanted.  Subsequent to the case being 
certified to the Board, a notice of disagreement was 
received.

In such cases, there is some authority that the appellate 
process has commenced and that the appellant is entitled to a 
statement of the case on the issue.  See e.g., Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of restoration of special monthly pension is to be remanded 
to the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the NOD, and as 
appropriate issue a Statement of the Case 
on the special monthly compensation 
issue.  

2.  The RO should, with the promulgation 
of the Statement of the Case, inform the 
appellant that to complete the appellate 
process he should complete a timely 
substantive appeal and forward it to the 
RO.

Thereafter, and if the foregoing development indicates, the 
case should be returned to the Board for appellate review.  
No action is required of the appellant until he is notified.  
No opinion as to the outcome in this case is intimated by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
